           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 1 of 19 PageID #: 258




CONFIDENTIAL                                                                                DEF00013
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 2 of 19 PageID #: 259




CONFIDENTIAL                                                                                DEF00014
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 3 of 19 PageID #: 260




CONFIDENTIAL                                                                                DEF00015
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 4 of 19 PageID #: 261




CONFIDENTIAL                                                                                DEF00016
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 5 of 19 PageID #: 262




CONFIDENTIAL                                                                                DEF00017
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 6 of 19 PageID #: 263




CONFIDENTIAL                                                                                DEF00018
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 7 of 19 PageID #: 264




CONFIDENTIAL                                                                                DEF00013
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 8 of 19 PageID #: 265




CONFIDENTIAL                                                                                DEF00014
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 9 of 19 PageID #: 266




CONFIDENTIAL                                                                                DEF00015
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 10 of 19 PageID #: 267




CONFIDENTIAL                                                                                 DEF00016
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 11 of 19 PageID #: 268




CONFIDENTIAL                                                                                 DEF00017
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 12 of 19 PageID #: 269




CONFIDENTIAL                                                                                 DEF00018
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 13 of 19 PageID #: 270




CONFIDENTIAL                                                                                 DEF00019
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 14 of 19 PageID #: 271




CONFIDENTIAL                                                                                 DEF00020
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 15 of 19 PageID #: 272




CONFIDENTIAL                                                                                 DEF00021
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 16 of 19 PageID #: 273




CONFIDENTIAL                                                                                 DEF00022
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 17 of 19 PageID #: 274




CONFIDENTIAL                                                                                 DEF00023
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 18 of 19 PageID #: 275




CONFIDENTIAL                                                                                 DEF00024
           Case 1:20-cv-03010-BMC Document 29-2 Filed 04/30/21 Page 19 of 19 PageID #: 276




CONFIDENTIAL                                                                                 DEF00025
